Exhibit 10.1 Supplemental Agreement No.29 to Purchase Agreement No.1977 between The Boeing Company and American Airlines, Inc. Relating to Boeing Model 737-800 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of July 29, 2008, (Supplemental Agreement Number 29) by and between THE BOEING COMPANY, a Delaware corporation with offices in Seattle, Washington, (Boeing) and AMERICAN AIRLINES, INC., a Delaware corporation with offices in Fort Worth, Texas, together with its successors and permitted assigns(Customer); WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1977 dated October 31, 1997, relating to Boeing Model737-823 aircraft, as amended and supplemented (the Purchase Agreement).Capitalized terms used herein without definitions shall have the meanings specified therefore in such Purchase Agreement; WHEREAS, pursuant to Letter Agreement No. 6-1162-AKP-075 titled Aircraft Purchase Rights and Substitution Rights (the “Rights Letter”), Boeing and Customer have agreed to, among other things, the treatment of aircraft Purchase Rights; WHEREAS, pursuant to Purchase Agreement No. 1977 Supplement Agreement No. 19 (“SA 19”), Boeing and Customer have agreed to, among other things, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; WHEREAS, pursuant to Letter Agreement No. 6-1162-LAJ-936, Boeing and Customer have agreed to, among other things [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; WHEREAS, Customer wishes to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; WHEREAS, Customer wishes to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; WHEREAS, pursuant to Section 6 of SA 19, as revised in Table 1(R3) in SA 26, Customer wishes to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and WHEREAS, Customer and Boeing wish to amend the Purchase Agreement by consolidating Table 1(R4) and Table 1A(R7) into Tables 1, 1A and 1B, with respect to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Purchase Agreement as follows: 1. Table of Contents, Articles, Tables and Exhibits, and Letter Agreements: 1.1The Table of Contents dated June 2008 of the Purchase Agreement is removed, in its entirety, and replaced with the Table of Contents attached hereto and hereby made a part of the Purchase Agreement; 1.2The Table 1(R4) and Table 1A(R7) to the Purchase Agreement are removed, in their entirety, and replaced with the Tables 1, 1A and 1B attached hereto and hereby made a part of the Purchase Agreement with respect to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; 1.3Attachment B(R9) to the Rights Letter is removed, in its entirety, and replaced with Attachment B attached hereto and hereby made part of the Purchase Agreement. The revised numbers of certain Customer MADP rights, pursuant to this Supplemental AgreementNumber 29, are reflected in the attached Attachment B; 1.4Attachment C(R4) to the Rights Letter is removed, in its entirety, and replaced with the Attachment C attached hereto and hereby made part of the Purchase Agreement. The revised numbers of certain Customer QADP rights, pursuant to this Supplemental AgreementNumber 29, are reflected in the attached Attachment C; and 1.5Supplement Exhibit BFE1(R9) is removed, in its entirety, and replaced with Supplement Exhibit BFE1 attached hereto and hereby made part of the Purchase Agreement. The updated on-dock dates for all contracted firm Aircraft thru December 2013 are reflected in the attached Supplement Exhibit BFE1. 2. Advance Payments for Aircraft. Customer and Boeing each agree that due at the signing of this Agreement, Customer owes Boeing a total of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The Purchase Agreement will be deemed to be amended to the extent provided herein and as so amended will continue in full force and effect.In the event of any inconsistency between the above provisions and the provisions contained in the referenced exhibits to this Supplemental Agreement, the terms of the exhibits will control. EXECUTED IN DUPLICATE as of the day and year first above written. THE
